                   Case 1-19-46381-nhl           Doc 18-2       Filed 10/21/20         Entered 10/21/20 04:49:10
              LETTER

      P.O. Box 9640
      Wilkes-Barre PA 18773-9640




         MATTHEW C MAHER                                           8042
         226 AINSLIE ST APT 4R
         BROOKLYN NY 11211-5083




                                                                                                                        DG04
                                                                                              Loan number




                                                                                                                        00008042
                                                                                              5029 3504 7525 0697
0-0




      Your Navient private student loans referenced below are now more than 100
                                                                                              Date
      days delinquent. Your current amount due is $7,718.53. If you can't make this
                                                                                              August 6, 2020




                                                                                                                        24 200806PAGE00001OF 00002
      payment today, please read on.

      Your private student loan is in jeopardy of default.
      When a loan defaults, the loan balance will become due immediately and the
      loan may be sent to a collection agency. Time is limited to work with us to             Visit us online
      resolve your missed payments and avoid default.                                         Navient.com

      We want to help you today - call 855-208-6475                                           Contact us
      Every day, we help customers resolve their payment issues by offering                   855-208-6475




                                                                                                                        COLR904410098888106
      customized solutions. Repayment solutions that may be available include:
                                                                                              Monday - Friday,
          Modifying the terms of your loan to reduce the monthly payment amount               8 a.m. - 9 p.m. Eastern
          Lowering your interest rate
          Bringing your account current without paying the past due amount all at
          once
          Settling your loan. If approved, you'll pay less than the full outstanding
          balance.

      Let's resolve this together
      The one thing these solutions all have in common is we must hear from you.
      Call 855-208-6475 to talk to a representative who can help find the best solution
      for your situation.


      Important disclosure(s)

      Debt collection attempt
      This is an attempt to collect a debt and any information obtained will be used for
      that purpose.

      Electronic check conversion
      When you provide a check as payment, you authorize us either to use
      information from your check to make a one-time electronic fund transfer from
      your account or to process the payment as a check transaction. When we use
             Case 1-19-46381-nhl          Doc 18-2      Filed 10/21/20      Entered 10/21/20 04:49:10


information from your check to make an electronic fund transfer, funds may be
withdrawn from your account as soon as the same day we receive your
payment, and you will not receive your check back from your financial
institution.

Disputed sums
Payments pursuant to a disputed sum or balance and/or regarding which you
demand complete or partial satisfaction for a loan must be sent to: Navient,
P.O. Box 9650, Wilkes-Barre, PA 18773-9650, with a description of the alleged
dispute and the remedy sought. As provided in the underlying loan note(s),
Navient reserves the right to accept the payment and deny the requested relief
whether or not it returns or refunds such payments.




Details for Loan Number:        5029-3504-7525-0697

Open Date               Current Principal                Interest Rate
09/05/06                $9,458.95                        9.250%

Payment Due Information:
Monthly Amount Due + Past Due Amount = Total Amount Due
$91.24                     $376.70            $467.94



Details for Loan Number:        5029-3504-7525-0705

Open Date               Current Principal                Interest Rate
01/19/07                $7,563.12                        4.500%

Payment Due Information:
Monthly Amount Due + Past Due Amount = Total Amount Due
$47.10                     $195.47            $242.57



Details for Loan Number:        5029-3504-7525-0713

Open Date               Current Principal                Interest Rate
05/29/07                $13,539.40                       4.500%

Payment Due Information:
Monthly Amount Due + Past Due Amount = Total Amount Due
$84.33                     $349.96            $434.29



Details for Loan Number:        5029-3504-7525-0721

Open Date               Current Principal                Interest Rate
08/27/07                $25,071.75                       9.250%

Payment Due Information:
Monthly Amount Due + Past Due Amount = Total Amount Due
$242.88                    $1,002.58          $1,245.46
                  Case 1-19-46381-nhl           Doc 18-2   Filed 10/21/20   Entered 10/21/20 04:49:10




      Details for Loan Number:     5029-3504-7525-0739

      Open Date             Current Principal              Interest Rate
      05/28/08              $8,705.88                      9.250%

      Payment Due Information:
      Monthly Amount Due + Past Due Amount = Total Amount Due
      $84.62                     $349.24            $433.86



      Details for Loan Number:     5029-3504-7525-0747




                                                                                                        DG04
      Open Date             Current Principal              Interest Rate
      08/25/08              $21,280.86                     9.750%

      Payment Due Information:
      Monthly Amount Due + Past Due Amount = Total Amount Due
      $215.22                    $887.54            $1,102.76




                                                                                                        00008042
0-0




      Details for Loan Number:     5029-3507-0102-5152




                                                                                                        24 200806PAGE00002OF 00002
      Open Date             Current Principal              Interest Rate
      08/04/06              $36,969.05                     9.750%

      Payment Due Information:
      Monthly Amount Due + Past Due Amount = Total Amount Due
      $417.00                    $1,668.00          $2,085.00




                                                                                                        COLR904410098888106
      Details for Loan Number:     5029-3507-0102-5160

      Open Date             Current Principal              Interest Rate
      07/16/07              $30,236.69                     9.750%

      Payment Due Information:
      Monthly Amount Due + Past Due Amount = Total Amount Due
      $341.33                    $1,365.32          $1,706.65
Case 1-19-46381-nhl   Doc 18-2   Filed 10/21/20   Entered 10/21/20 04:49:10
